DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 11/14/19, wherein:
Claims 1-21 are currently pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition and positioning module, remote returning module, autonomous pile-searching module, connecting module” (claim 11)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12 and 14-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN (CN 102545275; published July 04, 2012-see the Report Information from Dialog attached hereto).
As for independent claim 1, CHEN discloses a method for charging a robot which includes the steps of collecting current surrounding environment data of a robot during movement of the robot, generating an environment map of the current surrounding environment the robot is in and a position and orientation of the robot in the environment map according to the current surrounding environment data, and the environment map comprising recorded positions of potential or registered charging piles {see at least page 1, the abstract; page 2, the External Image acquisition module};

and adjusting the position and orientation of the robot in the environment map according to the position and orientation of the charging pile, and connecting the charging pile to the robot for charging {see at least page1, abstract, pages 2-3, The main control module}. 
As for dep. claim 2, CHEN discloses after the charging pile is connected to the robot for charging, the method further comprises: collecting a voltage of the robot after the charging pile connecting to the robot; if the voltage does not exceed a preset voltage threshold, moving the short-range pile-searching connecting area, and after the moving robot moves to the short-range pile-searching connecting area, repeating the following steps until the voltage exceeds the preset voltage threshold; collecting the structural data of the identifications on charging piles; if the matching degree between the structural data of the identification and the pre-stored structural data of the identification template is greater than the preset matching degree threshold, determining the position and orientation of the charging pile according to the structural data of the 
As for dep. claim 4, CHEN discloses wherein, before collecting the current surrounding environment data of the robot during the movement of the robot, further comprises: during the movement of the robot performing a task, collecting the structural data of a passing object; if a matching degree between the structural data of the passing object and the pre-stored structural data of the identification template is greater than the preset matching degree threshold, then recording the passing object as a potential charging pile position {see at least page 1, claim 1, pages 5, 6 and 8}. 
As for dep. claim 5, CHEN discloses wherein, collecting the structural data of the identifications on the potential or registered charging piles; if the matching degree between the structural data of the identification and the pre-stored structural data of the identification template greater than the preset matching degree threshold, then determining the position and orientation of the charging pile of the potential or the registered charging piles according to the structural data of the identification, comprises: if a number of identifications on the potential or registered charging piles in the short-range pile-searching connecting area is one, the robot makes a preset number of movement in the short-range pile-searching connecting area, and collecting the structural data of the potential or registered identifications on the charging piles after each movement; and calculating whether the matching degree between the structural 
As for dep. claim 6, CHEN discloses wherein, collecting the structural data of the identifications on the potential or registered charging piles; if the matching degree between the structural data of the identifications and the pre-stored structure data of the identification template is greater than the preset matching degree threshold, determining the position and orientation of the charging pile according to the structural data of the identifications, comprises: if a number of the identifications on the potential or registered charging piles in the short-range pile-searching connecting area is more than one, the robot makes a preset number of movement in the short-range pile-searching connecting area, and collecting the structural data of the identifications on each of the potential or registered charging piles after each movement; and calculating whether the matching degree between the structural data of the identifications on every potential or registered charging piles and the structural data of the identification template is greater than the preset matching degree threshold, calculating whether a number of the matching degree of every potential or registered charging piles greater than the preset matching degree threshold is greater than a preset number, then selecting a potential or registered charging pile that the number is the largest and greater than the preset 
As for dep. claim 7, CHEN discloses wherein collecting the current surrounding environment data of the moving robot, comprises: collecting the current environment data of the robot through one of infrared, camera, ultrasonic and laser acquisition apparatuses or any combination thereof {see at least page 6, lines 23-29}. 
As for dep. claim 8, CHEN discloses, wherein, collecting the structural data of the identifications on the potential or registered charging piles, comprises: collecting the structural data of the identifications on the potential or registered charging piles through one of infrared, depth camera, ultrasonic and laser acquisition apparatuses or any combination thereof {see at least page 6}. 
As for dep. claim 9, CHEN discloses wherein, adjusting the position and orientation of the robot in the environment map according to the position and orientation of the charging pile, and connecting the charging pile to the robot for charging, comprises: collecting data of a moving distance and a direction of the robot; and according to a position and orientation adjustment of the charging pile and the data of the moving distance and the direction of the robot, adjusting the position and orientation of the robot in the environment map, and connecting the charging pile to the robot for charging {see at least pages 3-4, claims 2, 4, 7 and 8}. 
As for dep claim 10, CHEN discloses wherein according to the environment map and the position and orientation in the environment map, moving the robot to the 
As for claims 11, 12 and 14-21, the limitations of these claims have been noted in the rejection above.  They are therefore considered rejected as set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN as applied to the claims above, and further in view of CAO ET AL (US 2017/0177001).  Herein after CAO.
As for claims 3 and 13, CHEN discloses claimed invention as indicated above except for the identification comprises reflective material of at least one convex structure and reflective material of at least one concave structure, and the least one convex structure is connected to the at least one concave structure, wherein a depth value between the convex structure and the concave structure is greater than a preset depth threshold.  However, such limitations are taught in at least abstract, pars. 0004-0007, 0025, 0026, 0064-0066 of the CAO reference.  It would have been obvious to an ordinary skill in the art at the time of the invention was made to incorporate the teaching of CAO into the system of CHEN in order to accurately identify the charging pile using the convex structure and reflective material of at least one concave structure as taught in CAO reference. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664